                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               JONESBORO DIVISION

MARK S. LEWIS                                                                      PLAINTIFF
ADC #650548

v.                           Case No. 3:17-cv-00196-KGB

GRIMES, Officer                                                                  DEFENDANT

                                            ORDER
       The Court has received Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome T. Kearney (Dkt. No. 46). No objections have been filed, and the

time for filing objections has passed.       The Court adopts the Proposed Findings and

Recommendations as its findings in all respects (Id.). Accordingly, the Court dismisses without

prejudice plaintiff Mark Lewis’ amended complaint for failure to prosecute (Dkt. No. 27). The

Court also denies as moot Officer Grimes’ motion to set aside service of process (Dkt. No. 38).

       So ordered this the 29th day of August 2019.



                                                      _____________________________
                                                      Kristine G. Baker
                                                      United States District Judge
